OR!GItl|At
             lln tbt @nitpb $rtuter {.ourt of feberut                                       @Isfins
                                                                      No. 15-1418C
                                                                 (Filed October 17, 2016)
                                                                NOT FOR PUBLICATION
* *   ?k   * * r.   rk rr   * *   t<   *   Jr   * *   t<   r.   J<   * * * r( tr *             FILED
                                                                                              ocT t 7 20t6
RON HADDAD. Jr..                                                                            U,S. COUBT OF
                                                                                            FEDERAL CLAIMS

                                           Plaintifi                             *


THE UNITED STATES.

                                           Defendant.

* * * **       * * **         * * * *rk r. * * * * * * * * *


                                                                               ORDER

       The Clerk's offrce has received several documents submitted by plaintiff,
which were not filed when received because they did not appear to be ofa type
recognizable for filing under our rules. The first document, received on February 9,
2016, is styled a request for an "emergency extraordinary writ of pracipe." Upon
review, it seems to be a motion to add Judge Virginia M. KendaII as a defendant in
this case, and shall be filed as such. The motion is DENIED, as the United States
is the only proper defendant in complaints filed in our court. See RCFC 10(a); see
also Stephenson u. United States,58 Fed. Cl. 186, 190 (2003).

            The next two documents were received on February 12,2016. Each bears a
title beginning with the words "emergency notice." One, dated January 23,2016,
alleges that plaintiff was wrongly told that his monthly commissary spending limit
had been reached, and that he was coerced by a prison official to sign two forms.
This docurnent shall be fiIed as a status report. The other document, dated January
24,2016, appears to be a motion for an injunction, and shail be fiIed as such. Mister
Haddad requests that this court prohibit the individuals who are named in his
complaint from participating in his cases in the U.S. District Court for the Northern
District of Illinois and the Seventh Circuit. Our court does not possess such power
and accordingly the motion is DENIED.

            The fourth document, received on February 29,2016, is called an "order" by
plaintiff. It appears that this document,    accompanied by attachments pertaining to
some ofhis cases in other courts, is intended to inform this court of Mr. Haddad s
contention that he has succeeded in theee other cases by default. The document
may be considered a status report and ehall be fiIed as such'

       The fifth document, received on April 15, 2016, is also styled a "notice." In
this document, Mr. Haddad maintains that the defendants in two of his cases in the
district court have defaulted. The document may be considered a status report and
shall be filed as euch.

IT IS SO OBDERED.




                                         -z-